IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Santangelo,                     :
                                        :
                             Petitioner :
                                        :
              v.                        : No. 1338 C.D. 2019
                                        : Submitted: August 14, 2020
Pennsylvania Board of                   :
Probation and Parole,                   :
                                        :
                             Respondent :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                             FILED: March 17, 2021


              Anthony Santangelo (Parolee) petitions for review of the decision of
the Pennsylvania Board of Probation and Parole (Board)1 denying his request for
administrative relief after the Board revoked his parole and recommitted him to
serve the remainder of the unexpired term of his imprisonment as a convicted
parole violator (CPV). We dismiss the petition for review as moot.
              On January 24, 2014, Parolee was sentenced to 1 year, 1 month and
15 days to 4 years in state prison based on his guilty plea to a drug-related charge.

       1
        Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the
Act of December 18, 2019, P.L. 776, No. 115 (effective February 18, 2020); see also Sections
6101 and 6111(a) of the Prisons and Parole Code, as amended, 61 Pa. C.S. §§ 6101, 6111(a).
Certified Record (C.R.) at 1-2, 60-61. On June 25, 2014, Parolee was sentenced to
nine months to four years in state prison based on his guilty plea to a charge of
fleeing or attempting to elude an officer. Id. On July 2, 2015, Parolee was
released on parole, with a maximum sentence date of June 25, 2018. Id. at 7.
             On January 11, 2016, the Pennsylvania State Police (PSP) filed
charges against Parolee of fleeing or eluding, reckless endangerment, resisting
arrest, driving under a suspended/revoked license, speeding, careless driving,
driving without headlights on, changing lanes without signaling, and reckless
driving.   C.R. at 11-20.    On February 1, 2016, the Board declared Parolee
delinquent based on his failure to report to his parole agent and for changing his
residence without permission. Id. at 6.
             On December 1, 2017, Parolee was arrested by the Upper Providence
Township Police and charged with possession of a small amount of marijuana,
providing false identification to law enforcement, and driving under a
suspended/revoked license.        C.R. at 23-29.   Parolee was housed in the
Montgomery County Jail on these charges because he was unable to post bond on
the new charges. Id. at 79, 80.
             On December 1, 2017, the Board issued a warrant to commit and
detain Parolee based on the violation of the conditions of his parole. C.R. at 30.
On December 7, 2017, Parolee waived his right to a revocation hearing and the
assistance of counsel, and admitted the violations of his parole. Id. at 40-41. On
January 4, 2018, the Board accepted Parolee’s waivers and admission of violations.
Id. at 42-49. By decision mailed February 14, 2018, the Board recommitted
Parolee as a technical parole violator (TPV) to serve six months’ backtime and
calculated his new maximum date to be May 21, 2020. Id. at 52-54.


                                          2
             On February 20, 2018, Parolee pleaded guilty to the fleeing or eluding
charge and was sentenced to time served to 23 months in county jail. C.R. at 55-
56. Parolee also pleaded guilty to a summary disorderly conduct charge and was
sentenced to time served to 90 days in county jail. Id. at 57-58. On February 26,
2018, Parolee was returned to state prison. Id. at 78.
             On February 28, 2018, the Montgomery County Adult Probation and
Parole Department (Department) granted Parolee’s Application for County Parole,
thereby paroling him to state parole. C.R. at 59. With an effective date of
December 1, 2017, the Department calculated Parolee’s county sentence maximum
date to be November 1, 2019. Id.
             On April 19, 2018, the Board issued a notice of charges and hearing,
and Parolee waived his right to a revocation hearing and the assistance of counsel
and admitted the charges. C.R. at 63-65. On May 24, 2018, the Board accepted
Parolee’s waivers and his admission to being a CPV. Id. at 70-77. By decision
mailed July 24, 2018, the Board recommitted Parolee as a CPV to serve nine
months of backtime concurrent to the backtime imposed as a TPV. Id. at 100. The
Board also did not award Parolee credit for the time that he spent at liberty on
parole,   citing   “DANGER        TO    PUBLIC”       and    “EARLY       FAILURE –
ABSCONDED” as the reasons for doing so. Id. at 101. The Board recalculated
his new maximum date to be February 23, 2021. Id.
             On July 27, 2018, Parolee submitted an Administrative Remedies
Form alleging, inter alia, that the Board erred in calculating his return to custody
date and in failing to give him credit for the time while at liberty on parole. C.R. at
113-116. On January 8, 2019, Parolee was released on reparole. Id. at 105. On




                                          3
July 1, 2019, the Board issued a decision correcting Parolee’s maximum date to be
February 21, 2021. Id. at 122.
              On July 2, 2019, the Board denied the relief requested in Parolee’s
July 27, 2018 Administrative Remedies Form, affirming his maximum date to be
February 21, 2021. C.R. at 124-125. On July 31, 2019, Parolee submitted an
Administrative Remedies Form relating to the Board’s July 1, 2019 decision
alleging:

              CUSTODY FOR RETURN DATE IS INCORRECT.
              CLERK OF COURTS MADE AN ERROR ON
              SENTENCE SHEET.     IT HAS NOW BEEN
              CORRECTED. PAROLE DATE ON INDICTMENT
              #CP98/2018 CTI SHOULD BE CORRECTED TO
              02/20/2018.
Id. at 128. By decision mailed August 28, 2019, the Board denied the requested
administrative relief and again affirmed Parolee’s maximum date of February 21,
2021. Id. at 135-136. Parolee then filed the instant petition for review.2
              Although Parolee raises a number of errors with respect to the
calculation of the service of his original sentence, as noted above, the maximum
date of his sentence has expired. This Court has explained that “the expiration of a
parolee’s maximum term renders an appeal of a Board revocation order moot.”
Taylor v. Pennsylvania Board of Probation and Parole, 746 A.2d 671, 674 (Pa.
Cmwlth. 2000). We will dismiss an appeal when the occurrence of an event
renders it impossible for this Court to grant the requested relief. Id. We will
refuse dismissal only if the issues involved are capable of repetition yet likely to

       2
          Our scope of review is limited to determining whether necessary findings of fact are
supported by substantial evidence, whether an error of law was committed, or whether
constitutional rights were violated. McNally v. Pennsylvania Board of Probation and Parole,
940 A.2d 1289, 1292 (Pa. Cmwlth. 2008).


                                              4
evade review and are of important public interest, or where a party will suffer some
detriment without this Court’s decision. Id.; Sands v. Pennsylvania Board of
Probation and Parole, 396 A.2d 914, 915 (Pa. Cmwlth. 1979).
             Because the maximum date of February 21, 2021, on Parolee’s
original sentence has passed, and he is no longer under the custody and control of
the Commonwealth, the instant appeal is moot. Although the credit issues that
Parolee raises in this appeal are likely capable of repetition, they will not evade
review and have been addressed in a number of other appeals from Board decisions
denying administrative relief. Parolee will not suffer any detriment without this
Court’s decision because he is no longer serving his original state sentence and we
cannot grant the requested relief.
             Accordingly, Parolee’s petition for review is dismissed as moot.




                                      MICHAEL H. WOJCIK, Judge




                                         5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Santangelo,                :
                                   :
                        Petitioner :
                                   :
           v.                      : No. 1338 C.D. 2019
                                   :
Pennsylvania Board of              :
Probation and Parole,              :
                                   :
                        Respondent :



                                 ORDER


           AND NOW, this 17th day of March, 2021, the Petition for Review
filed by Anthony Santangelo in the above-captioned matter is DISMISSED as
moot.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge